Citation Nr: 0607779	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981 and from February 1982 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Baltimore, Maryland, Department 
of Veterans Affairs (VA) Regional Office (RO).

Since the evidence needs to be further developed before 
deciding this appeal, this case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

According to applicable law and regulation, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In order to establish service connection for 
the claimed disability, there must be (1) medical evidence of 
the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

A preliminary review of the claims file indicates that 
Hickson element (1) has been satisfied.  That is to say, 
there are medical reports showing a current diagnosis of a 
low back disorder and treatment for chronic low back pain.

As to element (2), the veteran's service medical records 
(SMRs) indicate he was treated for low back pain on more than 
one occasion between September 1981 and July 1985.  During 
the same time frame, the SMRs note that he suffered a fall 
from a ladder causing injury to his back.  Subsequent to the 
fall he was diagnosed with lumbar strain.

After a preliminary review of the record, it appears that 
Hickson elements (1) and (2) may be satisfied; however, the 
available evidence does not clearly link the veteran's 
current low back disability to his military service.  
Although the record contains numerous VA examinations and 
treatment records, none of them provide an opinion indicating 
whether his current low back problems are related to his 
service in the military - including the trauma mentioned.  
And this is further complicated by the fact that he 
reportedly has sustained additional trauma to his low back 
since service, in or about December 2003, also injuring his 
left elbow and knee.  Consequently, since the cause of his 
current low back problems remains undetermined, the Board 
believes a medical nexus opinion is needed to determine 
whether his claim has merit.

It is also noted the veteran reported having low back surgery 
in March 2000 and June 2001 at St. Agnes Hospital.  In a May 
2003 letter to him, the RO indicated that it would make 
reasonable efforts to obtain supporting evidence regarding 
these surgeries if he submitted a VA Form 21-4142, 
"Authorization and Consent to Release Information."  It 
appears, however, he has not submitted this form, 
and the private medical records referred to remain absent 
from the record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  After obtaining written authorization 
(VAF 21-4142) from the veteran, obtain 
copies of all medicals records concerning 
him from St. Agnes Hospital - 
particularly those related to back 
surgeries he reportedly underwent in 
March 2000 and June 2001.

2.  Regardless of whether any additional 
medical treatment records are obtained, 
schedule the veteran for a VA examination 
to obtain a medical opinion indicating 
whether it is as likely as not (i.e., 50 
percent or greater probability) his 
current low back disorder is related to 
his military service - including the 
trauma he sustained.  Note also he 
reportedly has sustained additional 
trauma to his low back since service, 
in or about December 2003.  To facilitate 
determining whether the current low back 
problems are related to service, the 
designated examiner should review the 
relevant evidence of record, including a 
copy of this remand any newly obtained 
medical records, and should discuss the 
rationale for the opinion.  Any 
diagnostic testing and evaluation needed 
to make this determination should be 
completed.

3.  Then readjudicate the veteran's claim 
for service connection for a low back 
disorder in light of the additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him a 
supplemental statement of the case and 
give him an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).



 
 
 
 

